  Case 4:21-cv-00380-ALM Document 1 Filed 05/18/21 Page 1 of 6 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


PORFIRIO HERNANDEZ                                                              PLAINTIFF


vs.                                    No. 4:21-cv-380


COLORDYNAMICS, INC.                                                          DEFENDANT


                                 ORIGINAL COMPLAINT


       COMES NOW Plaintiff Porfirio Hernandez (“Plaintiff”), by and through his attorney

Josh Sanford of Sanford Law Firm, PLLC, and for his Original Complaint (“Complaint”)

against ColorDynamics, Inc. (“Defendant”), he states and alleges as follows:

                           I.      PRELIMINARY STATEMENTS

       1.     This is an brought by Plaintiff against Defendant for violations of the

overtime provisions of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (the “FLSA”).

       2.     Plaintiff seeks a declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and a reasonable attorney’s fee and costs as a result of

Defendant’s failure to pay proper overtime compensation under the FLSA.

                          II.     JURISDICTION AND VENUE

       3.     The United States District Court for the Eastern District of Texas has subject

matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this

suit raises federal questions under the FLSA.

       4.     Defendant employed Plaintiff at its facilities located in Collin County;

therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.


                                            Page 1 of 6
                            Porfirio Hernandez v. ColorDynamics, Inc.
                               U.S.D.C. (E.D. Tex.) No. 4:21-cv-380
                                        Original Complaint
   Case 4:21-cv-00380-ALM Document 1 Filed 05/18/21 Page 2 of 6 PageID #: 2




                                     III.    THE PARTIES

       5.      Plaintiff is an individual and resident of Dallas County.

       6.      Defendant is a domestic, for-profit corporation.

       7.      Defendant’s registered agent for service of process is C T Corporation

System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

       8.      Defendant, in the course of its business, maintains a website at

https://www.colordynamics.com/.

                              IV.     FACTUAL ALLEGATIONS

       9.      Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       10.     Defendant provides custom print services, as well as mail and data

services, to its customers.

       11.     Defendant acted as the employer of Plaintiff and is and has been engaged

in interstate commerce as that term is defined under the FLSA.

       12.     Defendant employs two or more individuals who engage in interstate

commerce or business transactions, or who produce goods to be transported or sold in

interstate commerce, or who handle, sell, or otherwise work with goods or materials that

have been moved in or produced for interstate commerce, such as printing equipment

and packaging and shipment materials.

       13.     Defendant’s annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) in each of the three years preceding the filing of the Original Complaint.




                                              Page 2 of 6
                              Porfirio Hernandez v. ColorDynamics, Inc.
                                 U.S.D.C. (E.D. Tex.) No. 4:21-cv-380
                                          Original Complaint
  Case 4:21-cv-00380-ALM Document 1 Filed 05/18/21 Page 3 of 6 PageID #: 3




      14.    At all times material herein, Plaintiff has been entitled to the rights,

protections, and benefits provided under the FLSA.

      15.    Defendant employed Plaintiff as an hourly-paid Printer Operator from

November of 2014 until April of 2021.

      16.    Plaintiff worked at Defendant’s facilities in Allen.

      17.    Defendant directly hired Plaintiff, controlled his work schedules, duties,

protocols, applications, assignments and employment conditions, and kept at least some

records regarding his employment.

      18.    At all times material herein, Plaintiff has been classified by Defendant as

non-exempt from the overtime requirements of the FLSA, 29 U.S.C. § 207, and the

AMWA, A.C.A. § 11-4-211.

      19.    Plaintiff regularly worked over forty hours per week.

      20.    Plaintiff recorded his hours via Defendant’s electronic time clock, which

logged his hours into a payroll system maintained by Defendant.

      21.    Plaintiff regularly worked hours for which he was not paid.

      22.    Specifically, Plaintiff regularly got calls from Defendant while he was not at

work. Plaintiff estimates he took calls 2 to 3 times per week, and each phone call lasted

from 5 minutes to an hour.

      23.    Additionally, at the end of Plaintiff’s shift after he clocked out, his supervisor

frequently required him to communicate with the incoming shift regarding repairs,

troubleshooting and other necessary information. Plaintiff generally spent approximately

10 minutes to an hour “turning over” the shift, 2 to 5 times per week.




                                             Page 3 of 6
                             Porfirio Hernandez v. ColorDynamics, Inc.
                                U.S.D.C. (E.D. Tex.) No. 4:21-cv-380
                                         Original Complaint
  Case 4:21-cv-00380-ALM Document 1 Filed 05/18/21 Page 4 of 6 PageID #: 4




       24.    Additionally, upon information and belief, Defendant engaged in rounding

practices which did not accurately capture Plaintiff’s time worked.

       25.    For example, if Plaintiff clocked out at 3:12 pm, his clock out time would be

rounded down to 3:00 pm.

       26.    Defendant’s rounding practices resulted in hours worked by Plaintiff which

went unrecorded and uncompensated.

       27.    Plaintiff estimates he worked between one and three hours off the clock

each day.

       28.    Because Plaintiff regularly worked over forty hours in a week, the hours

which went uncompensated caused overtime violations.

       29.    Defendant failed to pay Plaintiff a proper overtime rate for all hours worked

over forty each week.

       30.    Defendant knew or should have known that Plaintiff was working hours off-

the-clock for which he was not compensated.

       31.    Defendant knew or showed reckless disregard for whether the way it paid

Plaintiff and other hourly employees violated the FLSA and AMWA.

                V.      CLAIM FOR RELIEF—VIOLATION OF THE FLSA

       32.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

       33.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

       34.    At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

                                             Page 4 of 6
                             Porfirio Hernandez v. ColorDynamics, Inc.
                                U.S.D.C. (E.D. Tex.) No. 4:21-cv-380
                                         Original Complaint
   Case 4:21-cv-00380-ALM Document 1 Filed 05/18/21 Page 5 of 6 PageID #: 5




        35.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay a minimum wage for all hours worked up to 40 each week and to pay 1.5x their regular

wages for all hours worked over 40, unless an employee meets certain exemption

requirements of 29 U.S.C. § 213 and all accompanying DOL regulations.

        36.    Defendant classified Plaintiff as non-exempt from the requirements of the

FLSA.

        37.    Despite Plaintiff’s entitlement to overtime payments under the FLSA,

Defendant failed to pay Plaintiff 1.5x his regular rate for all hours worked in excess of 40

per week.

        38.    Defendant knew or should have known that its actions violated the FLSA.

        39.    Defendant’s conduct and practices, as described above, were willful.

        40.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages and costs, including reasonable attorney’s

fees provided by the FLSA for all violations which occurred beginning at least three years

preceding the filing of Plaintiff’s initial complaint, plus periods of equitable tolling.

        41.    Defendant has not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the FLSA, and, as a result thereof,

Plaintiff is entitled to recover an award of liquidated damages in an amount equal to the

amount of unpaid minimum wage and unpaid overtime premium pay described above

pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

        42.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                                              Page 5 of 6
                              Porfirio Hernandez v. ColorDynamics, Inc.
                                 U.S.D.C. (E.D. Tex.) No. 4:21-cv-380
                                          Original Complaint
  Case 4:21-cv-00380-ALM Document 1 Filed 05/18/21 Page 6 of 6 PageID #: 6




                                 VI.     PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Porfirio Hernandez respectfully

prays that Defendant be summoned to appear and to answer this Complaint and for

declaratory relief and damages as follows:

       A.     Declaratory judgment that Defendant’s practices alleged in this Complaint

violate the FLSA and its related regulations;

       B.     Judgment for damages suffered by Plaintiff for all unpaid overtime wages

under the FLSA and its related regulations;

       C.     Judgment for liquidated damages owed to Plaintiff pursuant to the FLSA

and its related regulations;

       D.     An order directing Defendant to pay Plaintiff interest, a reasonable

attorney’s fee and all costs connected with this action; and

       E.     Such other and further relief as this Court may deem just and proper.

                                                       Respectfully submitted,

                                                       PLAINTIFF PORFIRIO HERNANDEZ

                                                       SANFORD LAW FIRM, PLLC
                                                       Kirkpatrick Plaza
                                                       10800 Financial Centre Pkwy, Suite 510
                                                       Little Rock, Arkansas 72211
                                                       Telephone: (501) 221-0088
                                                       Facsimile: (888) 787-2040

                                                       /s/ Josh Sanford
                                                       Josh Sanford
                                                       Tex. Bar No. 24077858
                                                       josh@sanfordlawfirm.com




                                               Page 6 of 6
                               Porfirio Hernandez v. ColorDynamics, Inc.
                                  U.S.D.C. (E.D. Tex.) No. 4:21-cv-380
                                           Original Complaint
